256 S.W.3d 614 (2008)
Jason M. RHEA, Petitioner/Appellant,
v.
Jessica J. JOHNSTON, Respondent/Respondent.
No. ED 90146.
Missouri Court of Appeals, Eastern District, Division Four.
June 30, 2008.
Benjamin J. Gray, Rice, Spaeth, Summers & Heisserer, L.C., Cape Girardeau, MO, for Appellants.
Law Offices of Michael L. Jackson, L.C., Jackson, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jason M. Rhea (Father) appeals from the trial court's Judgment and Order, which modified a previous judgment and order and with respect to the payment of child support and medical expenses for his son, D.R. (Son).
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the *615 judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).